Title: To Thomas Jefferson from John Ott, 6 February 1808
From: Ott, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     George Town Febr’y 6th. 1808.
                  
                  By referring to my Invoice I find the Jugs hold 3 instead of two Gall’s Varnish,—if you’ll please return the Jug by Young Man, will have the Mistake rectified and your order immediately sent you. 
                  Your Obedt. Servt
                  
                     John Ott.
                  
               